Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.  Claims 1,  9, 15 are amended.  Claims 3 and 11 are canceled.  Claims 16-20 are added.  Claims 1, 2, 4-10 and 12-20 are pending.
 
Response to Arguments
3.	Applicant's arguments with respect to amended claims have been fully considered but they are not persuasive. 
Applicant’s remarks, Applicant argues:
First, currently amended independent claim 1 recites that the field device does not have access allowing administering of the field device over the internet. As previously noted, Poschmann is directed to field devices that are connected to the internet and the reference expressly states, “the field device comprises an internet protocol capable interface.”' Further, the reference refers to this ' Poschmann, at J [0001].

Examiner respectfully disagrees. 

Poschmann discloses:

 	“safeguarding the authorized access to a field device used in automation technology, wherein the field device comprises an internet protocol capable interface as well as interface for near field communication” (e.g. paragraph 0001).
 	Moreover, Poschmann discloses:

[0004] In modern industrial plants, communication is made between at least one superordinate control unit and field devices via fieldbus systems (systems such as e.g. ProfiBus.RTM., Foundation Fieldbus.RTM., HART.RTM., etc.). These fieldbus systems can be hardwired together or be wirelessly equipped. The superordinate unit serves for process control, process visualizing, process monitoring, as well as for the commissioning and operation of the field devices and is also referred to as a configuration/management system. Some programs that run autonomously on superordinate units are, for example, the software tool FieldCare by the Endress+Hauser group of companies, the software tool Pactware, the software tool AMS by Fisher-Rosemount or the software tool PDM by Siemens. Software tools, which are integrated in control system applications, include PCS7 by Siemens, Symphony by ABB and Delta V by Emerson. The phrase "operation of the field devices" is understood especially to mean the configuring and parameterizing of the field devices, as well as running diagnostics in order to quickly detect errors in the field devices or process. Still, the term "operation" implies, in the simplest case and in the context of the invention, the simple displaying of information.

 	Porschmann discloses in modern industrial plants, communication is made between at least one superordinate control unit and field devices via fieldbus systems and these fieldbus systems can be hardwired together or be wirelessly equipped.    Examiner hereby also provides several references to support providing a mobile devices registration with a control unit via communication such as near field such as one mention by Poschmann in paragraph 0001 or communication interfaces other than Internet interface is well-known in the art.  
 	Moreover, having field devices information downloaded or imported without the use of communication such as Internet would have been common knowledge.  Poschmann mentions “The inclusion of these internet protocol capable interfaces represents a potential weak spot with regard to the high security requirements inherent in factory automation machinery,  given that they make possible unauthorized access to the field device” (Poschmann, paragraph 0005).   Thus, registering the field device without the facility of Internet would have been obvious.  
In response to Applicant’s argument:

 	“Second, as previously argued, Poschmann is directed to using a Security App. The Security App of Poschmann is not a separate security device as contemplated by Applicant’s embodiments. Instead, Poschmann’s Security App is an application on the user’s mobile device.’ Still further, such an application is downloaded onto the mobile device and presumably connects to a remote server (or similar arrangement) using an internet connection.* Finally, Poschmann does not teach or suggest that the security device cryptographically stores user information for multiple field devices. Poschmann thus fails to teach or suggest the limitations of a separate security device wherein the security device is configured for cryptographically storing user information for multiple field devices and wherein the security device is not connected to the internet.”

 	
Examiner respectfully disagrees.  Poschmann discloses:
0011] The unique factory installed access code for an authorized field device user is read from the field device through the near field communication interface by means of a mobile service unit with the use of a Security App, made available by the field device supplier, or through an alternatively made available, and secure, channel of communication.

Thus, the Security APP is being utilized to facility the communication between two devices (mobile service unit and field device) data exchanges.  
In response to Applicant’s argument:
“Third, Poschmann does not exchange the provided user information between the mobile device and the security device using a local communication connection. A local communication connection is taught to be a short-range communication connection.° The Security App of Poschmann is interpreted as an application on the user’s mobile device and thus does not transmit information to the mobile device using a local communication connection. Alternatively, the Security App of Poschmann may be viewed as the remote server that communicates with the mobile device via the internet—again, not a local communication connection. Thus, Poschmann fails to teach or suggest the limitation of transmitting the provided user information to a mobile device of the user by the security device using a local communication connection.”

Examiner respectfully disagrees.

 	Poschmann the claimed language of local communication connection would be met with hardwired as mention in paragraph 0004 above or the near field communication in paragraph 0001 and throughout Poschmann reference.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poschmann et al. (U.S. Patent Application Publication No. 2013/0086646, hereinafter Poschmann). 	With respect to claims 1, 9 and 18,  Porschmann discloses a method and system for automatically registering a user on a field device for the purpose of administering the field device, wherein the field device does not have access allowing administering of the field device over the internet (e.g. Poschmann, paragraph 0001, “near field communication”), comprising: 
a) providing user information on the basis of an identity of the user and an identity of the field device by a security device, b) transmitting the provided user information to a mobile device of the user by the security device using a local communication connection c) generating field-device-specific registration information on the basis of the transmitted user information by the mobile device, and d) registering the user on the field device by the generated registration information (e.g. and 0002, automation technology; paragraphs 0033, “…The unique factory assigned access code for an authorized field device user is read from the field device through the near field communication interface 3 by means of a mobile unit 4 with the use of a Security App…and secure channel of communication…”, mobile service unit with the use of  a Security App equate to “Security device”).
Poschmann does not explicitly mention generating field-device-specific registration information on the basis of the transmitted user information by the mobile device.  
However, associating a registration process with a user information is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to associate the registration process with the device user.
Poschmann does not explicitly mention wherein the security device is configured for cryptographically storing user information for multiple field devices and wherein the security device is not connected to the internet.  
However, Poschmann discloses encrypting communication and recognizing the risk of communicating using Internet (paragraph 0005).  Moreover, Cryptographically protect user personal information is old and well-known in the art.  It would have been obvious that user information is also cryptographically stored to ensure the information being compromised.  

With respect to claim 2, Poschmann discloses the method as claimed in claim 1, wherein the security device is arranged locally to the field device (e.g. paragraph 0016).  	With respect to claim 3, Poschmann discloses the method as claimed in claim 2, Poschmann discloses wherein the provided user information is transmitted between the mobile device and the security device by a local communication connection (e.g. Poschmann, paragraph 0016).  	With respect to claim 4, Poschmann discloses the method as claimed in claim 1, wherein the security device is configured for cryptographically secure storage of access data for at least one user group from a plurality of user groups of the field device (e.g. Poschmann, 0029).  	With respect to claim 5, Poschmann discloses the method as claimed in claim 1, wherein there is provision for a receiving apparatus, couplable to the field device, that registers on the field device as an interface device and that uses a communication connection to the mobile device to receive the registration information from the mobile device and registers the user on the field device (e.g. Poschmann, paragraph 0002).  	With respect to claim 6, Poschmann discloses the method as claimed in claim 5, wherein the mobile device sends an administration input for administering the field device to the receiving apparatus in addition to the registration information and after the user has been registered on the field device (e.g. Poschmann, paragraph 0017).  	With respect to claim 7, Poschmann discloses the method as claimed in claim 1, wherein the mobile device generates the registration information by a cryptographic method on the basis of the user information (e.g. Poschmann, paragraph 0019).  	With respect to claim 8, Poschmann discloses the method as claimed in claim 1, wherein step a) comprises authentication of the user on at least one of the mobile device and/the security device (e.g. Poschmann, paragraph 0019). 
With respect to claim 11, Poschmann discloses the automation system as claimed in claim 10, wherein the mobile device is configured for retrieving the user information by a local communication connection to the security device (Poschmann, paragraph 0009).  	With respect to claim 12, Poschmann discloses the automation system as claimed in claim 9, wherein at least one of the field devices from the number of field devices has a coupled receiving apparatus that registers on the field device as an interface device, wherein the mobile device is configured for making a communication connection to the receiving apparatus, wherein the mobile device is configured for transmitting the registration information to the receiving apparatus via the communication connection and the receiving apparatus is configured for registering the at least one user on the field device (e.g. Poschmann, paragraph 0002-0033-003799).  	With respect to claim 13, Poschmann discloses the automation system as claimed in claim 12, wherein the mobile device is configured for generating an administration input for administering the field device and for transmitting the administration input to the receiving apparatus after the at least one user has been registered on the field device (e.g. Poschmann, paragraphs 0002 and 0033).  	With respect to claim 14, Poschmann discloses the automation system as claimed in claim 9, wherein the mobile device is configured for at least one of retrieving the user information and generating the registration information by a cryptographic method (e.g. Poschmann, paragraph 0029).  	With respect to claim 15, Poschmann discloses the automation system as claimed in claim 9, the communication connection for transmitting the registration information is a local communication connection (e.g. Poschmann, paragraph 0016). 

With respect to claims 16 and 17, Poschmann discloses the method and system as claimed in claims 1 and 9, wherein the mobile device leaves the transmitted user information unchanged in terms of content and puts the transmitted user information into a data format readable by the field device and/or packs the transmitted user information into a data packet transmittable in accordance with a specific protocol.

With respect to claim 19, Poschmann discloses the method as claimed in claim 18, wherein the communication connection is a near field communication connection (e.g. Poschmann, paragraph 0001).

With respect to claim 20, Poschmann discloses the method as claimed in claim 18 but does not explicitly mention, wherein the receiving apparatus comprises a USB dongle. 	However, importing data using USB dongle is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective data of the claim invention to implement this feature to minimize the risk of downloading or transferring the data over the Internet. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	-Ayotte (U.S. Patent Application No. 2014/0094143) discloses a passenger mobile station registration with a passenger communication system using near field communications.
 	-McCann et al. (U.S. Patent Application No. 2013/0237148) discloses a wireless local area network hotspot registration using near field communications.
 	-Iwamura (U.S. Patent Application No. 2009/0052667) discloses near field registration of home system audio-video device. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONGOC TRAN/Primary Examiner, Art Unit 2434